UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1907


In re: THOMAS BRUCE PARKER,

               Debtor,
--------------------------------

RICHARD M. MITCHELL, Chapter 7 Trustee,

                Plaintiff – Appellee,

          v.

THEODORE GREGG PARKER,

                Defendant – Appellant,

          and

THOMAS BRUCE PARKER; MARGARET JUNE PARKER SCHLAPHOHL; BETTY
JEANNE PARKER,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:08-cv-00373-MOC; 04-30593; 04-3051)


Submitted:   January 31, 2012               Decided: February 16, 2012


Before MOTZ and    KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Theodore Gregg Parker, Appellant Pro Se.       Heather W. Culp,
Richard M. Mitchell, MITCHELL & CULP, PLLC, Charlotte, North
Carolina;   Jessica  Virginia   Shaddock, John   Wesley  Taylor,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Following the authorized sale of real property, the

bankruptcy       court     apportioned      the    net     proceeds    among    four

siblings, Theodore Gregg Parker, Betty Jeanne Parker, Margaret

June Parker Schlaphohl, and Thomas Bruce Parker—whose interest

became property of his bankruptcy estate—based on the terms of

their mother’s holographic will.              The district court affirmed in

part,     and       reversed    in       part,      the        bankruptcy    court’s

determination. *         Theodore Gregg Parker noted this appeal.                 We

have reviewed the record and decisions of the bankruptcy court

and     the     district     court    and      find       no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.        See   Mitchell   v.    Parker,      Nos.    3:08-cv-00373-MOC;      04-

30593; 04-03051 (W.D.N.C. Aug. 2, 2011).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                             AFFIRMED




      *
       The district court noted an error in the bankruptcy
court’s determination of the amount of the reduction in mortgage
principal attributed to Theodore Parker’s payment of the
mortgage and appropriately reversed in part to correct this
error.



                                          3